EXHIBIT 10.2


ASSIGNMENT AND ASSUMPTION OF PURCHASE AGREEMENT




For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, STEADFAST ASSET HOLDINGS, INC., a California corporation
(“Assignor”), hereby assigns to STAR III AVERY POINT, LLC, a Delaware limited
liability company (“Assignee”), all of Assignor’s rights and obligations under
and in regard to that certain Purchase and Sale Agreement and Joint Escrow
Instructions dated October 30, 2017, (as may have been amended or may hereafter
be amended, the “Purchase Agreement”), between TEG Avery Point, LLC, an Indiana
limited liability company (“Seller”) and Assignor for the purchase and sale of
that certain real property located in Indianapolis, Indiana, as more
particularly described in Exhibit A attached hereto (the “Property”).


Assignee hereby agrees to and shall assume, perform and be fully responsible for
the performance of all of the obligations of Assignor under the Purchase
Agreement.


All of the provisions, covenants and agreements contained in the Assignment
shall extend to and be binding upon the respective legal representatives,
successors and assigns of Assignor and Assignee. This Assignment represents the
entire agreement between Assignor and Assignee with respect to the subject
matter of the Assignment, and all prior or contemporaneous agreements regarding
such matters are hereby rendered null and void and of no force and effect.


(SIGNATURES APPEAR ON FOLLOWING PAGE)


















1



--------------------------------------------------------------------------------








WITNESS THE EXECUTION HEREOF, as of this December 15, 2017.




ASSIGNOR:


STEADFAST ASSET HOLDINGS, INC.,
a California corporation


By: _/s/ Ana Marie del Rio___________________
Ana Marie del Rio, Vice President


                    


ASSIGNEE:


STAR III AVERY POINT, LLC
a Delaware limited liability company


By:     Steadfast Apartment Advisor III, LLC,
a Delaware limited liability company,
its Manager
                                                
By: _/s/ Kevin J. Keating______________
Kevin J. Keating, Treasurer
                            



                            


















2



--------------------------------------------------------------------------------




Exhibit A


DESCRIPTION OF THE LAND


All that certain lot, piece or parcel of land, with the buildings and
improvements thereon erected, situate, lying and being in the City of
Indianapolis, County of Marion, State of Indiana.


TRACT 1: (49-02-23-100-002.000-400)


Part of the Northwest Quarter of the Northwest Quarter of Section 23, Township
17 North, Range 4 East in Marion County, Indiana, more particularly described as
follows:


Beginning at the Northwest corner of the said Quarter Section; thence South 89
degrees 57 minutes 13 seconds East (assumed bearing) along the North line
thereof 1184.90 feet to the apparent Northwestern right of way of the Norfolk
and Western Railroad; thence South 27 degrees 27 minutes 00 seconds West along
the said apparent right of way 1490.87 feet to the South line of the said
Quarter Section; thence North 89 degrees 55 minutes 26 seconds West along the
said South line 490.64 feet to the Southwest corner of the said Quarter Quarter
Section; thence North 00 degrees 18 minutes 11 seconds West along the West line
of said Quarter Quarter Section 1323.34 feet to the Point of Beginning.


EXCEPT:


Part of the Northwest Quarter of the Northwest Quarter of Section 23, Township
17 North, Range 4 East in
Marion County, Indiana, more particularly described as follows:


Commencing at the Northwest corner of the said Quarter Quarter Section; thence
South 00 degrees 18 minutes 11 seconds East (assumed bearing) along the West
line of the said Quarter Quarter Section 438.40 feet to the Point of Beginning;
thence South 76 degrees 14 minutes 32 seconds East 602.46 feet to a curve having
a radius of 225.94 feet, the radius point of which bears North 13 degrees 45
minutes 28 seconds East; thence Northeasterly along said curve 300.91 feet to a
point which bears South 62 degrees 33 minutes 00 seconds East from said radius
point; thence North 27 degrees 27 minutes 00 seconds East 524.54 feet to the
North line of the said Quarter Quarter Section; thence South 89 degrees 57
minutes 13 seconds East along the said North line 78.85 feet; thence South 27
degrees 27 minutes 00 seconds West 560.83 feet to a curve having a radius of
295.94 feet, the radius point of which bears North 62 degrees 33 minutes 00
seconds West; thence Southwesterly along said curve 394.14 feet to a point which
bears South 13 degrees 45 minutes 28 seconds West from said radius point; thence
North 76 degrees 14 minutes 32 seconds West 584.92 feet to the West line of the
said Quarter Quarter Section; thence North 00 degrees 18 minutes 11 seconds West
along the said West line 72.16 feet to the point of beginning.


3



--------------------------------------------------------------------------------






TRACT 2: (49-02-23-100-003.000-400 and 49-02-22-106-001.000-400)


Part of the Northeast Quarter of the Northeast Quarter of Section 22, Township
17 North, Range 4 East, of the Second Principal Meridian, in Marion County,
Indiana, more particularly described as follows:


Commencing at the Southwest corner of the said Quarter Quarter Section; thence
North 89 degrees 40 minutes 25 seconds East (assumed bearing) along the South
line of the said Quarter Quarter Section 604.25 feet to the Point of Beginning;
thence North 00 degrees 14 minutes 32 seconds West parallel with the West line
of the said Quarter Quarter Section 549.95 feet to a curve having a radius of
285.00 feet, the radius point of which bears North 89 degrees 45 minutes 28
seconds East; thence Northerly along said curve 210.80 feet to a point which
bears North 47 degrees 51 minutes 47 seconds West from said radius point; thence
North 47 degrees 51 minutes 47 seconds West 70.00 feet to a point on a curve
having a radius of 355.00 feet, the radius point of which bears South 47 degrees
51 minutes 47 seconds East; thence Northeasterly along said curve 233.10 feet to
a point which bears North 10 degrees 14 minutes 32 seconds West from said radius
point; thence North 79 degrees 45 minutes 28 seconds East 100.00 feet to a curve
having a radius of 785.00 feet, the radius point of which bears South 10 degrees
14 minutes 32 seconds East; thence Easterly along said curve 328.82 feet to a
point which bears North 13 degrees 45 minutes 28 seconds East from said radius
point; thence South 76 degrees 14 minutes 32 seconds East 80.64 feet to the East
line of the said Quarter Quarter Section; thence South 00 degrees 18 minutes 11
seconds East along the said East line 884.95 feet to the Southeast corner of the
said Quarter Quarter Section; thence South 89 degrees 40 minutes 25 seconds West
along the South line of the said Quarter Quarter Section 727.25 feet to the
Point of Beginning.


EXCEPT, that part conveyed to the Consolidated City of Indianapolis by Warranty
Deed dated September 20, 1985 and recorded December 27, 1985 as Instrument No.
85-114060, more particularly described as follows:


Part of the Northeast Quarter of the Northeast Quarter of Section 22, Township
17 North, Range 4 East in Marion County, Indiana, more particularly described as
follows:


Commencing at the Southwest corner of the said Quarter Quarter Section; thence
North 89 degrees 40 minutes 25 seconds East (assumed bearing) along the South
line of the said Quarter Quarter Section 534.25 feet to the Northwest corner of
a strip of land set out as public right-of-way for Craig Street, per Grant of
Right-of-Way, recorded as Instrument No. 84-48296 in the Office of the Recorder
of Marion County, Indiana; thence continuing North 89 degrees 40 minutes 25
seconds East along the South line of the said Quarter Quarter Section and the
North line of said right-of-way 70.00 feet to the Northeast corner of said
right-of-way; thence North 00 degrees 14 minutes 32 seconds West parallel with
the West line of the said Quarter Quarter Section 549.95 feet to a curve having
a radius of 285.00 feet, the radius point of which bears North 89 degrees 45
minutes 28 seconds East; thence Northerly along said curve 210.80 feet to the
Point of Beginning which bears North 47


4



--------------------------------------------------------------------------------




degrees 51 minutes 47 seconds West from said radius point; thence North 47
degrees 51 minutes 47 seconds West 70.00 feet to a curve having a radius of
355.00 feet, the radius point of which bears South 47 degrees 51 minutes 47
seconds East; thence Northeasterly along said curve 233.10 feet to a point which
bears North 10 degrees 14 minutes 32 seconds West from said radius point; thence
North 79 degrees 45 minutes 28 seconds East 100.00 feet to a curve having a
radius of 785.00 feet, the radius point of which bears South 10 degrees 14
minutes 32 seconds East; thence Easterly along said curve 328.82 feet to a point
which bears North 13 degrees 45 minutes 28 seconds East from said radius point;
thence South 76 degrees 14 minutes 32 seconds East 80.64 feet to a point on the
East line of the said Quarter Quarter Section, said point bears South 00 degrees
18 minutes 11 seconds East 438.40 feet from the Northeast corner of the said
Quarter Quarter Section; thence South 00 degrees 18 minutes 11 seconds East
along the East line 72.16 feet; thence North 76 degrees 14 minutes 32 seconds
West 98.18 feet to a curve having a radius of 715.00 feet, the radius point of
which bears South 13 degrees 45 minutes 28 seconds West; thence Westerly along
said curve 299.50 feet to a point which bears North 10 degrees 14 minutes 32
seconds West from said radius point; thence South 79 degrees 45 minutes 28
seconds West 100.00 feet to a curve having a radius of 285.00 feet; the radius
point of which bears South 10 degrees 14 minutes 32 seconds East; thence
Southwesterly along said curve 187.13 feet to the Point of Beginning.


5

